ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_03_EN.txt. 486

SEPARATE OPINION OF JUDGE KOROMA

The dispute as defined by Spain — Jurisdiction of the Court based on consent,
Article 36, paragraph 2, of the Statute — Interpretation of a declaration and its
reservation in order to ascertain declarant State’s intention — Right of a State
to exclude subject-matter from jurisdiction of Court — Consent and not appli-
cable law decisive in determining whether jurisdiction conferred — Understand-
ing of Court’s determination of lawfulness of excluded acts in a reservation —
Decision of the Court neither a licence for invalid reservations nor the abdica-
tion of its judicial function — Court reserves right to determine its inherent
jurisdiction — Article 36, paragraph 6, of Statute.

1. For Spain, the core of this dispute is whether Canada is entitled
under international law to exercise its jurisdiction over foreign vessels on
the high seas. This, Spain claims, moves the dispute away from the
domain of the reservation made by Canada when it accepted the com-
pulsory jurisdiction of the Court, into the area of a major principle of
international law. Spain further contends that the Canadian reservation,
if accepted by the Court, will preclude the Court from determining
whether Canada’s measures of conservation and management and their
enforcement violate the norms governing the international lawfulness of
those measures, particularly the principle of freedom of the high seas and
the prohibition on the use of force.

2. Although I voted with the majority of the Court in favour of the
Judgment, I consider, nonetheless, that the points raised by Spain are so
important and fundamental, both for the role of the Court as the princi-
pal judicial organ charged with the administration of justice between
States, as well as in relation to its judicial function, that it is incumbent
upon me to present certain views on the matter.

3. First of all, neither Party contests the principle that the jurisdiction
of the Court is consensual and that its compulsory jurisdiction under
Article 36, paragraph 2, of the Statute is predicated upon the existence of
consent as expressed in a declaration of acceptance made by a State. This
principle was not contested as such but, given its different interpretation
by the Parties, it is both pertinent and worth repeating that the absolute
and unfettered freedom to participate, or not participate, in the optional
clause system is the basis on which reservations to a declaration are made
under that system. And as a corollary, when a State attaches to its dec-
laration of acceptance a reservation excluding disputes on a certain sub-
ject, it defines or limits the Court’s jurisdiction to apply the principles and
rules of international law which the Court would have applied, had that

58
487 FISHERIES JURISDICTION (SEP. OP. KOROMA)

subject-matter not been excluded from the jurisdiction of the Court; this
is irrespective of the fact that the field of application of such principles
and rules is wider than the specific subject-matter of the dispute concerned.

4. On the basis of these basic principles, I reached the conclusion that,
since Canada excluded from the jurisdiction of the Court “disputes aris-
ing out of or concerning conservation and management measures”, the
question whether the Court is entitled to exercise its jurisdiction must
depend on the subject-matter and not on the applicable law, or the rules
purported to have been violated. In other words, once it is established
that the dispute relates to the subject-matter defined or excluded in the
reservation, then the dispute is precluded from the jurisdiction of the
Court, whatever the scope of the rules which have purportedly been vio-
lated. Stated differently, once the Court has determined that the meas-
ures of conservation and management referred to in the reservation con-
tained in the Canadian declaration are measures of a kind which can be
categorized as conservation and management of resources of the sea and
are consistent with customary norms and well-established practice, the
Court is bound to decline to found jurisdiction on the basis of the prin-
ciples and rules purported to have been violated or said to apply.

5. In accordance with the foregoing, I take the view that the Court
properly advised itself, when, in order to determine whether or not juris-
diction had been conferred on it in this matter, it considered the follow-
ing questions: whether Canada made a declaration under Article 36, para-
graph 2, of the Statute on 10 May 1994 accepting the compulsory
jurisdiction of the Court. Whether that declaration excludes disputes aris-
ing from or relating to conservation and management measures and their
enforcement. Whether the acts complained of fall within the category of
acts excluded.

6. In answering these questions in the affirmative, the Court not only
correctly appraised and determined the scope of the Canadian declara-
tion, but also reaffirmed that its jurisdiction to adjudicate on a dispute
derives from the Statute and the consent of the declarant State, as defined
in its declaration, and not from the applicable law. It is in this sense that
I understand the conclusion reached by the Court in paragraph 85 of the
Judgment when it stated that:

“the lawfulness of the acts which the reservation to the Canadian
declaration seeks to exclude from the jurisdiction of the Court
has no relevance for the interpretation of the terms of that reserva-
tion ...”.

In this connection, I consider the Court’s statement in paragraph 55 of
the Judgment to be more appropriate to this issue that:

“There is a fundamental distinction between the acceptance by a
State of the Court’s jurisdiction and the compatibility of particular

59
488 FISHERIES JURISDICTION (SEP. OP. KOROMA)

acts with international law. The former requires consent. The latter
question can only be reached when the Court deals with the merits,
after having established its jurisdiction and having heard full legal
argument by both parties.”

Nor, in my view, could the decisive issue be whether various treaty
régimes govern the subject-matter of the reservation, or whether the
interpretation of the declaration should be governed by the régime estab-
lished by the Vienna Convention on the Law of Treaties, or the applica-
tion of general principles of international law, such as the principle that
the exception to a rule should not negate the principal rule. As pointed
out in the Judgment, these legal régimes and principles cannot be applied
in an identical manner to an optional clause declaration, as that is sui
generis and governed by its own rules. Were it otherwise, not only would
the limit of a State’s consent expressed in its declaration not be respected
or not seen to be respected — contrary to the Statute — but also the pro-
cedural distinction between the jurisdictional and merits phases of a case
would be extinguished, with all its implications.

7. However, be that as it may, the Court’s finding should in no way be
viewed, let alone interpreted, as a licence for a State to make a declara-
tion or reservation under the optional clause system which is inconsistent
with the Statute. Rather, the Court’s finding should be interpreted as an
affirmation and a restatement of the principle that reservations limiting
the scope of compulsory jurisdiction is permissible under the optional
clause system and that the Court cannot extend its jurisdiction beyond
the scope of the consent given by the declarant State. Nor should the

- finding be regarded as an abdication of the Court’s judicial function. As
the Judgment confirms, the Court reserves its inherent jurisdiction in
accordance with Article 36, paragraph 6, of the Statute, to decide in the
event of a dispute whether jurisdiction has been conferred in a matter
submitted to it. It is also within the power of the Court to decide that a
reservation has been invoked in bad faith, and to reject the view of the
State in question.

(Signed) Abdul G. Koroma.

60
